Title: General Orders, 14 June 1779
From: Washington, George
To: 


        
          Head-Quarters Smith’s Tavern [N.Y.] Monday June 14th 1779.
          Parole North Carolina—C. Signs Norwales. Naples.
        
        As the Commander in Chief sets out this day for West Point and may be absent for two or three days, Major General Putnam will take the command of the troops in this camp ’till his return.
        Major General Putnam will assemble the General Officers and have the suspected persons lately taken up in the vicinity of this camp, brought before them and will examine into the circumstances of their case, and report to the Commander in Chief a state of facts with their opinion of measures proper to be pursued: The Adjutant General will take care to have the necessary Witnesses produced.
      